Case 1:20-cv-22427-MGC Document 17 Entered on FLSD Docket 02/24/2021 Page 1 of 6



                                           Attachment F

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-22427-Civ-COOKE/GOODMAN

  UNITED STATES OF AMERICA,

         Plaintiff,

   vs.

   REAL PROPERTY LOCATED
   AT 900 BISCAYNE BLVD UNIT
   #6107, MIAMI, FLORIDA
   33132,

         Defendant In Rem.
                                       /
     MAGISTRATE JUDGE GOODMAN’S DISCOVERY PROCEDURES ORDER

          The following discovery procedures apply to all civil cases in which discovery is
  referred to United States Magistrate Judge Jonathan Goodman and where Judge Goodman
  is presiding over a case with full consent.

  OVERALL STATEMENT

          The Court designed these procedures to help the Parties and the Court work together
  to timely resolve discovery disputes without undue delay and unnecessary expense. The
  procedures are designed to (1) promote the timely internal resolution of discovery disputes
  by the parties themselves so that they have no need to seek judicial intervention, (2) help the
  parties obtain timely rulings to the extent they cannot on their own resolve their discovery
  disputes, (3) streamline the process of resolving discovery disputes by eliminating
  unnecessary motion practice, and (4) assist the Court by prohibiting the submission of
  motions and memoranda which are unnecessary, overly long or both.

  MEET AND CONFER

         Counsel must actually confer (in person or via telephone) and engage in reasonable
  compromise in a genuine effort to resolve their discovery disputes before filing a notice of a
  discovery hearing. In other words, there must be an actual conversation before a discovery
  hearing notice is filed. If counsel refuses to participate in a conversation, then the party
  seeking to a discovery hearing will so state in the required certificate of conference and
  outline the efforts made to have a conversation.
Case 1:20-cv-22427-MGC Document 17 Entered on FLSD Docket 02/24/2021 Page 2 of 6




          The Court may impose sanctions, monetary or otherwise, if it determines discovery
  is being improperly sought, is being withheld in bad faith or if a party fails to confer in good
  faith. Sending an email or telefax to opposing counsel with a demand that a discovery
  response or position be provided on the same day will rarely, if ever, be deemed a good faith
  effort to confer before filing a discovery hearing notice.

  DISCOVERY CALENDAR AND NO DISCOVERY MOTIONS

         No written discovery motions, including motions to compel, for protective order, or
  related motions for sanctions will be filed unless specifically authorized by the Court.1
  Similarly, the parties may not submit legal memoranda concerning a discovery hearing
  unless the Undersigned specifically authorizes it. This procedure is intended to minimize the
  need for discovery motions. The Court will strike any unauthorized discovery motions and
  memoranda.

         If, after conferring, the parties are unable to resolve their discovery disputes without
  Court intervention, then the Court holds a regular discovery calendar every Friday
  afternoon. The party seeking the discovery hearing will contact Chambers at (305) 523-5720
  to place the matter on the next available discovery calendar. That party will be provided
  with available dates and will then confer with opposing counsel and confirm his or her
  availability for the discovery calendar. Once opposing counsel has confirmed availability,
  the party seeking the hearing will contact Chambers again to finalize the hearing date.
  [NOTE: The longer a party waits to contact Chambers to follow through after being
  provided with available times, the more likely it is that the hearing date will no longer be
  available. Therefore, the Court encourages parties seeking discovery hearings to follow
  through on a timely basis and confirm the hearing date.].

          On the same day that Chambers confirms that the matter is being placed on the
  discovery calendar, the party seeking the discovery hearing will provide notice to all relevant
  parties by filing a Notice of Hearing and serving a copy on opposing counsel through the
  Court’s electronic docketing system. The Notice of Hearing will briefly and succinctly
  identify the substance of the discovery matter to be heard. (For example, “The Parties
  dispute the appropriate time frame for Plaintiff’s Interrogatory Nos. 1, 4-7, and 10” or “The
  Parties disagree about whether Defendant produced an adequate 30(b)(6) witness on the
  topics listed in the notice.”) Ordinarily, no more than 20 minutes per side will be permitted.
  The party scheduling the hearing will include in this Notice of Hearing a certificate of
  good faith that complies with Southern District of Florida Local Rule 7.1(a)(3). The
  Court will strike hearing notices which do not include a sufficient local rule certificate.


  1
          Nevertheless, if the parties wish to submit an agreed-upon discovery order, such as a
  standard confidentiality-type of protective order, then they will (1) file a Notice of Proposed
  Stipulated Order with the proposed order attached to the notice and (2) submit a Word-
  version      courtesy       copy      to      the     Undersigned’s      CM/ECF         mailbox
  (goodman@flsd.uscourts.gov). This Order does not prohibit that submission because there
  is not a discovery dispute; instead, there is an agreement about a discovery issue.
Case 1:20-cv-22427-MGC Document 17 Entered on FLSD Docket 02/24/2021 Page 3 of 6




          The party who scheduled the discovery hearing will provide the Court a copy of all
  source materials relevant to the discovery dispute, via hand-delivery or through a document
  that is emailed to the CM/ECF mailbox (goodman@flsd.uscourts.gov) on the date that the
  Notice of Hearing is filed. (For example, if the dispute concerns interrogatories, then the
  interrogatories at issue and the responses thereto, will be provided.) Source material is the
  actual discovery at issue. Source material is not memoranda or letters to the Court which
  are, for all intents and purposes, a mini-brief. The opposing party may submit additional
  source material to the CM/ECF mailbox, as well.

          Neither the Notice of Hearing nor the source materials should be used as a de facto
  strategy to submit a memorandum. For example, sending multi-page, rhetoric-filled letters
  to the Court or filing argument-riddled notices are specifically prohibited. The Court will
  strike letters, notices, and exhibits which are designed to circumvent the no motion/no
  memoranda policy.

          If one or more of the parties believe in good faith that the discovery dispute is not a
  routine, garden-variety dispute and needs specialized attention, then the parties may include
  a to-the-point, no-more-than-one-paragraph explanation in the Notice of Hearing, to flag the
  specific issues. In addition, the parties may submit a “notice of authorities,” which will list
  only the authorities, but which will not contain argument or be a disguised memorandum.
  At most, the list of authorities may contain a one-sentence, objective summary of the
  relevant holding of each case or authority. The Court will strike any non-compliant notice of
  authorities.

          For those discovery disputes which are particularly complex (and there are not many
  of those) and which a party believes will require briefing, a motion for leave to file a
  discovery motion or memoranda may be filed. The motion should briefly explain the
  extraordinary need, but the actual discovery motion or memorandum should not be
  attached or filed unless the Court grants the motion seeking leave. The Court anticipates
  that the need for motions and/or memoranda will arise only rarely.

         The following topics are illustrations of discovery disputes which are usually not rare
  enough to bypass the standard no-motion policy and therefore would not ordinarily justify a
  motion for leave to file a discovery motion in a specific case absent extraordinary
  circumstances: (1) whether a party may take more than 10 depositions in the absence of
  consent; (2) whether a deposition may last more than 7 hours; (3) how a seven-hour
  deposition is allocated among the parties; (4) whether a 30(b)(6) witness was prepared to
  provide binding testimony on all the topics listed in the notice; (5) whether a noticed
  deposition is an “apex” deposition, and, if so, whether it will be permitted; (6) whether a
  party needs to arrange for a treating doctor to provide an expert witness report or if the party
  needs to make other written disclosures if the physician is expected to testify about the cause
  of an injury; (7) squabbles over the location of a deposition; (8) whether an attorney
  improperly instructed a deponent to not answer certain questions; (9) whether an attorney
  was improperly coaching a deponent; (10) whether a party or attorney may pay any money
  to a deponent or trial witness other than a standard witness fee, and, if so, under what
  circumstances and in what amounts; (11) whether a party may take “early” discovery; (12)
Case 1:20-cv-22427-MGC Document 17 Entered on FLSD Docket 02/24/2021 Page 4 of 6




  whether a party exceeded the number of permissible interrogatories (and how should the
  sub-parts be counted); (13) whether an interrogatory answer is adequate or whether better
  answers are required; and (14) whether a party engaged in a strategically unfair “document
  dump” which makes it difficult for a party to know which documents are responsive to a
  request. These are all routine discovery disputes which require the submission of only the
  Notice of Hearing, source material and, at most, an argument-free list of authorities.

          The Court expects all parties to engage in reasonable compromise to facilitate the
  resolution of their discovery disputes. The Court may impose sanctions, monetary or
  otherwise, if the Court determines discovery is being improperly sought or is being withheld
  in bad faith.

         These procedures do not relieve parties from the requirements of any Federal Rules
  of Civil Procedure or Local Rules, except as noted above.

  PRE-HEARING DISCUSSIONS

           The mere fact that the Court has scheduled a discovery hearing/conference does
  not mean that the parties should no longer try to resolve the dispute. To the contrary, the
  parties are encouraged to continually pursue settlement of disputed discovery matters. If
  those efforts are successful, then counsel should contact Chambers as soon as practicable so
  that the hearing can be timely canceled. Alternatively, if the parties resolve some, but not
  all, of their issues before the hearing, then counsel will also timely contact Chambers and
  provide notice about those issues which are no longer in dispute (so that the Court and its
  staff do not unnecessarily work on matters no longer in dispute).

  EXPENSES, INCLUDING ATTORNEY’S FEES

         The Court reminds the parties and counsel that Federal Rule of Civil Procedure
  37(a)(5) requires the Court to award expenses, including fees, unless an exception (such as
  the existence of a substantially justified, albeit losing, discovery position) applies to the
  discovery dispute and ruling.

  NO BOILERPLATE DISCOVERY OBJECTIONS

                       “Vague, Overly Broad and Unduly Burdensome”

         Parties will not make conclusory boilerplate objections. Such objections do not
  comply with Local Rule 26.1(e)(2)(A), which provides that, “[w]here an objection is made
  to any interrogatory or sub-part thereof or to any production request under Federal Rule of
  Civil Procedure 34, the objection will state with specificity all grounds.” Blanket,
  unsupported objections that a discovery request is “vague, overly broad, or unduly
  burdensome” are, by themselves, meaningless, and the Court will disregard such objections.
  A party objecting on these bases must explain the specific and particular ways in which a
  request is vague, overly broad, or unduly burdensome. See Fed. R. Civ. P. 33(b)(4) (the
  ground for objecting to an interrogatory “must be stated with specificity”); Josephs v. Harris
Case 1:20-cv-22427-MGC Document 17 Entered on FLSD Docket 02/24/2021 Page 5 of 6




  Corp., 677 F.2d 985, 992 (3d Cir. 1982) (“the mere statement by a party that the
  interrogatory was ‘overly broad, burdensome, oppressive and irrelevant’ is not adequate to
  voice a successful objection to an interrogatory.”). Testimony or evidence may be necessary
  to show that a particular request is in fact burdensome.

         “Irrelevant or Not Reasonably Calculated to Lead to Admissible Evidence”

           An objection that a discovery request is irrelevant or “not reasonably calculated to
  lead to admissible evidence” is an outdated type of objection, as that language no longer
  defines the scope of discovery under Federal Rule of Civil Procedure 26(b)(1). The current
  version defines the scope of discovery as being “nonprivileged matter that is relevant to any
  party’s claim or defense and proportional to the needs of the case” -- and then lists several
  factors to analyze. The Court reminds the parties that the Federal Rules provide that
  information within this scope of discovery “need not be admissible in evidence” to be
  discoverable. See Fed. R. Civ. P. 26(b)(1); S. D. Fla. L. R. 26.1(g)(3)(A); Oppenheimer Fund,
  Inc. v. Sanders, 437 U.S. 340, 351-52 (1978).

                                   No Formulaic Objections

         Parties should avoid reciting a formulaic objection followed by an answer to the
  request. It has become common practice for a party to object on the basis of any of the
  above reasons, and then state that “notwithstanding the above,” the party will respond to
  the discovery request, subject to or without waiving such objection. Such a boilerplate
  objection and answer preserves nothing, and constitutes only a waste of effort and the
  resources of both the parties and the Court. Further, such practice leaves the requesting
  party uncertain as to whether the responding party fully answered. Moreover, the Federal
  Rules of Civil Procedure now specifically prohibit that practice (which was deemed
  inappropriate by many judges and commentators). For example, Federal Rule of Civil
  Procedure 34(b)(2)(C) now provides that an objection to a request for documents “must
  state whether any responsive materials are being withheld on the basis of that objection.” In
  addition, it also says that “an objection to part of a request must specify the part and permit
  inspection of the rest.” Therefore, counsel should specifically state whether the responding
  party is fully answering or responding to a request and, if not, specifically identify the
  categories of information that have been withheld on an objection-by-objection basis.

                                Objections Based upon Privilege

          Generalized objections asserting attorney-client privilege or the work product
  doctrine also do not comply with the Local Rules. S. D. Fla. L. R. 26.1(e)(2)(B) requires
  that objections based upon privilege identify the specific nature of the privilege being
  asserted, as well as identify details such as the nature and subject matter of the
  communication at issue, the sender and receiver of the communication and their
  relationship to each other. Parties must review this Local Rule carefully, and refrain from
  objections in the form of: “Objection. This information is protected by attorney/client
  and/or work product privilege.” The Local Rule also requires the preparation of a privilege
  log except for “communications between a party and its counsel after commencement of the
  action and work product material created after commencement of the action.”
Case 1:20-cv-22427-MGC Document 17 Entered on FLSD Docket 02/24/2021 Page 6 of 6




        DONE AND ORDERED in Chambers, in Miami, Florida, this 24th day of
  February 2021.




  Copies Furnished to:
  The Honorable Marcia G. Cooke
  All counsel of record
